Name: Regulation (EEC) No 699/71 of the Commission of 31 March 1971 amending Regulation No 156/67/EEC on the method of determining c.i.f. prices and levies for cereals, flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 192 Official Journal of the European Communities 1.4.71 Official Journal of the European Communities No L 77/73 REGULATION (EEC) No 699/71 OF THE COMMISSION of 31 March 1971 \ amending Regulation No 156/67/EEC on the method of determing c.i.f. prices and levies for cereals, flour, groats and meal shipment during the following month are not representative of the market situation for the current month ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC of 13 June 1967 on the common organisation of the market in cereals , 1 as last amended by Regulation (EEC) No 2434/702 and in particular Article 13 (4) thereof; Whereas the second subparagraph of Article 1 ( 1 ) of Commission Regulation No 156/67/EEC3 of 23 June 1967 on the method of determining c.i.f . prices and levies for cereals, flour, groats and meal provides that forward offers for shipment during the following month are taken into consideration if there are no offers for shipment during the month of fixing or if they have been excluded; whereas it is laid down that if these forward offers also are lacking or are excluded, the c.i.f. price is maintained unaltered; whereas when offer prices are excluded, these rules stipulate that, in determining the c.i.f. price, forward offers for shipment during the following month must be taken into consideration; whereas the latter, although representative for the month in question, are not necessarily representative for the current month; whereas , therefore, the provisions of the second - subparagraph of paragraph 1 should be amended so that a c.i.f: price can also be maintained unaltered where the offer price for the current month have been excluded and the forward offers for The following shall be substituted for the second subparagraph of Article 1 ( 1 ) of Regulation No 156/67/EEC : 'If there are no offers for shipment during the month of fixing, or if these offers are excluded by the provisions of paragraph 2, forward offers for shipment during the following month shall be taken into consideration . If these offers also are lacking or are excluded pursuant to paragraph 2 or if forward offers for shipment during the following month are not representative of the market situation for the current month, the c.i.f. price shall be maintained unaltered.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 262, 3.12.1970, p . 1 . 3 OJ No 128, 27.6.1967, p. 2533/67.